                                           Case 3:18-cv-06728-JD Document 39 Filed 04/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASON LEVETTE WASHINGTON,                          Case No. 3:18-cv-06728-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     R. MOORE, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 6, 2020, the Court dismissed the complaint with leave to amend, and ordered

                                  14   plaintiff to file an amended complaint by April 6, 2020. Dkt. No. 38. Plaintiff did not do so.

                                  15   Consequently, the action is dismissed with prejudice under Federal Rule of Civil Procedure 41(b)

                                  16   for failure to follow the Court’s order and for lack of prosecution.

                                  17          IT IS SO ORDERED.

                                  18   Dated: April 21, 2020

                                  19

                                  20
                                                                                                     JAMES DONATO
                                  21                                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
